This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 PATRICK D. TAYS,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 33,131

 5 COUNTY OF DOÑA ANA and
 6 STATE OF NEW MEXICO,

 7          Defendants-Appellees.


 8 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 9 James T. Martin, District Judge


10 Patrick D. Tays
11 Ruidoso, NM

12 Pro se Appellant

13 Gary K. King, Attorney General
14 Nicholas M. Sydow, Assistant Attorney General
15 Santa Fe, NM

16 for Appellees


17                                 MEMORANDUM OPINION
 1 KENNEDY, Chief Judge.

 2   {1}   Patrick Tays (Plaintiff) appeals from the district court’s order dismissing his

 3 complaint against the State of New Mexico on the grounds that his claims for

 4 monetary damages were based on the alleged wrongdoing of Judge James Martin and,

 5 as such, were barred by judicial immunity. This Court issued a calendar notice

 6 proposing to affirm. Plaintiff has filed a memorandum in opposition to this Court’s

 7 proposed disposition, which we have duly considered. Unpersuaded, we affirm.

 8   {2}   As we pointed out in our notice of proposed disposition, Plaintiff’s complaint

 9 alleges that Judge Martin improperly incarcerated Plaintiff. [2dCN 3] We pointed out

10 that Judge Martin’s act of incarcerating Plaintiff appeared to be properly characterized

11 as a “judicial function” and, therefore, the district court’s dismissal on the basis of

12 judicial immunity was proper. [2dCN 3] Plaintiff has not provided this Court with

13 any authority or facts that would indicate that Judge Martin’s actions were not

14 undertaken as part of his role in the judiciary. Moreover, to the extent Plaintiff argues

15 that judges should be held to the same standard as other public employees and

16 officials, [2dMIO 3] Plaintiff’s argument is inconsistent with New Mexico law. See

17 Hunnicutt v. Sewell, 2009-NMCA-121, ¶ 9, 147 N.M. 272, 219 P.3d 529 (discussing

18 the doctrine of judicial immunity).

19   {3}   Consequently, for the reasons stated above and in this Court’s second notice of

20 proposed disposition, we affirm.

                                               2
1   {4}   IT IS SO ORDERED.



2                               ____________________________________
3                               RODERICK T. KENNEDY, Chief Judge


4 WE CONCUR:



5 ___________________________
6 LINDA M. VANZI, Judge



7 ___________________________
8 TIMOTHY L. GARCIA, Judge




                                  3